Citation Nr: 1450492	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from December 2007 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


REMAND

With respect to the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss and entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), the record demonstrates a procedural defect.  

A December 2007 rating decision granted service connection for PTSD, assigning a 50 percent rating, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss.  In November 2008, the Veteran's representative filed a notice of disagreement seeking a higher rating for PTSD and service connection for bilateral hearing loss.  In March 2010, the RO issued a statement of the case.  In April 2010, the Veteran's representative inquired about the status of these issues and requested a statement of the case be issues.  The RO replied that a statement of the case had been issued in March 2010.  In June 2010, August 2010, and June 2011, the representative stated that he has not received a statement of the case and requested a status of those issues.

An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2014).  The record shows that the Veteran's representative was not properly issued a statement of the case on the issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to an initial rating in excess of 50 percent for PTSD.  The statement of the case that was to be sent to the representative was sent in error to an incorrect representative.  Thus, to ensure due process, a copy of the March 2010 statement of the case should be sent to the representative.  However, the Board notes that the representative, on behalf of the Veteran, submitted an April 2010 VA Form 9, Appeal to Board of Veterans' Appeals.  On that form, the respondent indicated that "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  The Veteran had also been sent a statement of the case on the issues of entitlement to service connection for sleep apnea and entitlement to TDIU.  Because the RO sent a statement of the case in March 2010, the Board finds that substantive appeal is timely to perfect an appeal of the issues of entitlement to an increased rating for PTSD and whether new and material evidence was received to reopen a claim for service connection for hearing loss.  That substantive appeal is also timely for the issues of entitlement to service connection for sleep apnea and entitlement to TDIU.

The Veteran was most recently examined for his service-connected mental disorder in September 2011.  There is evidence is the file that suggests that the mental disorder may have increased in severity since that time, and that examination is over three years old.  Therefore a VA examination should be schedule to determine the severity of PTSD.

With respect to sleep apnea, the Veteran claims sleep apnea is secondary to service-connected PTSD.  In an August 2008 claim, while he acknowledged that he had not been diagnosed with or treated for sleep apnea, he stated that his wife told him that he snored and he was always tired during the day.

While not dispositive of the presence of sleep apnea, the Board observes that snoring and daytime sleepiness are symptoms of sleep apnea.  Lay persons are competent to give evidence about observable symptoms such as snoring and sleepiness.  Layno v. Brown, 6 Vet. App. 465 (1994).  With competent evidence of persistent or recurrent symptoms of disability, the Veteran should be provided a VA examination to determine whether he has sleep apnea and, if so, whether it is related to service-connected PTSD.

Prior to the examination, the AOJ should obtain any outstanding medical records.  Other than VA treatment notes dated in November 2013 submitted by the Veteran, the record contains VA treatment notes dated only through November 2009.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claims could affect the claim for a total disability rating based on individual unemployability (TDIU), the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's representative a copy of the March 2010 statement of the case on the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss and entitlement to an initial rating in excess of 50 percent for PTSD, and allow the appropriate time for response.

2.  Obtain any VA treatment records since November 2009 and associate them with the record.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  All indicated tests and studies should be performed.  The examiner should review the record and note that review in the report.  A complete rationale for all opinions should be provided.  The examiner should consider the statements of the Veteran and his spouse that he snores and has daytime sleepiness.  The examiner should provide the following.

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has sleep apnea

(b)  If the Veteran has sleep apnea, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated (worsened beyond the natural progress of the disease) by service-connected PTSD.

4.  Schedule the Veteran for a VA examination to determine the extent and severity of a service-connected mental disorder.  The examiner should state the symptoms of the mental disorder and the extent to which those symptoms result in occupational and social impairment.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to work due to his service-connected disabilities of PTSD, diabetes mellitus, tinnitus, chin scar, and left hand scar.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

